Citation Nr: 1759140	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-17 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a neck disability.

2. Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to August 1970; he served in Vietnam and was awarded the Vietnam Service Medal.  He thereafter transferred to the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2017, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A November 2006 rating decision denied the Veteran's application to reopen a claim for service connection for a neck disability.  He did not file a timely appeal or submit any new and material evidence within the applicable appeal period.

2.  The evidence received since the November 2006 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a neck disability.


CONCLUSION OF LAW

New and material evidence has been received since the November 2006 rating decision which denied the Veteran's claim of entitlement for service connection for a neck disability, which became final after the Veteran failed to perfect an appeal, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the Board has found that new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disability and is remanding the issue of entitlement to service connection, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  New and Material Evidence

The Veteran contends that his current neck disability was incurred in service and that he has presented new and material evidence to reopen his claim of entitlement to service connection for a neck disability.

In November 2006, the RO denied a claim for service connection for a neck disability.  There was no appeal, and the RO's decision became final.  See 38 U.S.C. § 7105(c).

In January 2011, the Veteran filed to reopen the claim.  In April 2012, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran appealed in March 2013 and the case is now before the Board.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

With the above criteria in mind, the Board finds that the evidence received since the November 2006 rating decision which denied the Veteran's claim to reopen, specifically the Veteran's and fellow service member's statements regarding the Veteran's in-service neck injury when the US Army helicopter the Veteran was in had an engine failure that caused a hard landing on the ground, are new and material and also meet the threshold as outlined in Shade, which warrants the reopening of the claim.  Therefore, the Veteran's claim must be reopened and to that extent only, the claim is granted. 


ORDER

New and material evidence has been received to reopen a claim for service connection for a neck disability.  To this extent only, the appeal is granted.


REMAND

The Board finds that the matter on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

Throughout the Veteran's VA treatment records there is documented neck pain and stiffness.  The Veteran's 2010 private medical treatment records also document a cervical spine condition.  The Veteran asserts that, while serving in Vietnam, he suffered a neck injury when the US Army helicopter that he was in had engine failure causing a hard landing on the ground.  The Veteran asserts that this occurred twice during his service in Vietnam.  An April 2017 statement from a fellow service member who served in Vietnam in the same unit as the Veteran reports that he saw what happened to the Veteran's helicopter.  This evidence provides an indication that the Veteran's medical condition may be associated with his service.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The Board finds that the evidence of record with respect to the claim of entitlement for neck disability triggers the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).  Finally, on remand, VA should obtain any available updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Any outstanding VA treatment records dated since October 2017 should be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the etiology of his neck disability.

The examiner should review the claims folder and note such review in the examination report or an addendum.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any neck disability had its clinical onset or is otherwise related to the Veteran's military service.  If the neck disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After conducting any additional development deemed necessary, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


